                          IN THE UNITED STATES DISTRICT COURT FOR
                                THE SOUTHERN DISTRICT OF GEORGIA
                                         SAVANNAH DIVISION


          ERIC LATROY HARRIS,

                Plaintiff,

          V.                                                    CASE NO. CV417-154


          SAVANNAH CHATHAM METROPOLITAN
          POLICE DEPARTMENT, C.N.T.
          AGENTS,

                Defendants.




                                              ORDER


                Before    the    Court   is    the    Magistrate      Judge's    Report      and

      Recommendation, to            which   no objections       have   been filed.      (Doc.

      43.)      After     careful    review,    the    report    and   recommendation        is

      ADOPTED as the Court's opinion in this case. As a result, this

      action      is     DISMISSED   WITHOUT    PREJUDICE.      The    Clerk    of   Court   is

      DIRECTED to close this case.


                SO ORDERED this               day of November 2018.




                                                WILLIAM T. MOORE, JR.
                                                UNITED STATES DISTRICT COURT
           in
                                                SOUTHERN   DISTRICT OF GEORGIA
     o—


Oi—nr
Uo<
-(255
I.


     a<
          2
          CO
